Citation Nr: 0125783	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
disability manifested by cardiac muscle contractions 
including compensation pursuant to 38 C.F.R. § 3.317 for an 
undiagnosed illness following service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by breathing problems including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia Theater of 
operations during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1986 until January 
1992 with 4 months and 7 days of prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The RO notified the veteran in April 1999 that it planned to 
reduce his rating for a right knee disability from 20 percent 
disabling to 10 percent.  The disability rating was reduced, 
effective September 1999, in a June 1999 rating action.  The 
veteran provided a notice of disagreement (NOD) to this 
action in August 1999.  In December 1999, the RO received his 
VA-9, substantive appeal; however, he did not mention the 
reduction of the rating for his knee disability.  The RO 
notified him in a July 2000 letter that he did not present 
any arguments regarding his right knee disability.  The 
veteran did not respond to this notification.  Therefore, the 
Board shall not review this issue.   


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of military service.

2.  The veteran was not a prisoner-of-war during his period 
of military service.

3.  The record does not contain credible supporting evidence 
of the occurrence of the claimed in-service stressors.

4.  The veteran's undiagnosed illness manifested by cardiac 
muscle contractions was not shown in service in the Southwest 
Asia Theater of operations during the Persian Gulf War and 
has not been shown to have developed to a compensable degree.  

5.  The record does not contain competent medical diagnosis 
of a disability manifested by cardiac muscle contractions.

6.  The veteran's undiagnosed illness manifested by breathing 
problems was not shown in service in the Southwest Asia 
Theater of operations during the Persian Gulf War and has not 
been shown to have developed to a compensable degree.  

7.  The record does not contain competent medical diagnosis 
of a disability manifested by breathing problems.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  A chronic disability manifested by cardiac muscle 
contractions was not incurred in active military service.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.317, 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  A chronic disability manifested by breathing problems was 
not incurred in active military service.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.317, 3.303 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran contends that service connection is warranted for 
PTSD.  He claims that he experienced stressors during his 
tour of duty, and that those stressors brought on his 
currently diagnosed PTSD.  The symptoms include nightmares, 
irritability, decreased concentration, increased anxiety, 
hypervigilance, exaggerated startle response and flashbacks.  
The veteran also maintains that he has numerous disabilities 
as the result of his service while stationed in the Persian 
Gulf in support of operation Desert Storm.  He reports that 
he has had breathing problems, and muscle 'twitching" around 
his heart since returning from the Persian Gulf.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to information and evidence necessary to substantiate a claim 
for VA benefits.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), as well as, supplemental 
statement of the case (SSOC) provided to both the veteran and 
his representative, specifically satisfy the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim. 

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  VA has 
accorded the veteran VA examination and opinion in relation 
to his claims.   

PTSD

Precedent holdings of the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court) have provided guidance for the adjudication of 
claims for service connection for PTSD.  See e.g. Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 
128 (1997) and Moreau v. Brown, 9 Vet. App. 389 (1996).  
Service connection for PTSD requires (1) A current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138 (citing 38 C.F.R. § 3.304(f)).  

Section 3.304(f) was revised in June 1999, during the 
pendency of this appeal.  As revised, 38 C.F.R. § 3.304(f) 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under 38 C.F.R. § 3.1(y) and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 

Formerly, 38 C.F.R. § 3.304(f) provided that if the claimed 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  As discussed below, the veteran 
was not awarded a medal or citation such as this.  
Consequently, neither the current nor the former regulation 
is more or less favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable stature or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so).  

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  If the claimed in-
service stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in- service stressor. Id.

In this case, VA examination reports contain diagnoses of 
PTSD.  This diagnosis is based on the veteran's recitation of 
experiences during military service in the Gulf War.  The 
veteran's claim must fail, however, as the record does not 
contain credible supporting evidence that the claimed in-
service stressor actually occurred.

The medical evidence of record includes an August 1995 VA 
examination report that contains various psychiatric 
diagnoses, including PTSD.  In addition, VA hospitalization 
records dated between 1995 and 1996 include diagnoses of 
PTSD.  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The Board finds that the medical evidence favoring 
the veteran's claim was based predominantly on the history 
provided by the veteran, which has been found to be 
unreliable.  When a medical opinion relies at least partially 
on the veteran's rendition of his own medical history, the 
Board is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Likewise, medical statements, which accept a veteran's 
reports as credible and relate his PTSD to events experienced 
in service do not constitute the requisite credible evidence 
of a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
This is mainly in light of the fact that the history recorded 
by the examiner, as reported by the veteran, is not verified 
by the service records, as discussed below. 

The Board must address the question of whether the veteran 
experienced stressors in service.  The question of whether he 
was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991)).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy." 

The veteran's DD Form 214 (Report of Transfer or Discharge), 
contains no reference to any combat citations.  
Administrative records on file also do not show that he was 
entitled to receive the Purple Heart Medal, the Combat Action 
Ribbon, or other awards or decorations denoting participation 
in combat with the enemy.  Service administrative records 
relate that he served in Saudi Arabia from October 1990 to 
June 1991.  He received the Army Service Ribbon, Good Conduct 
Medal, Southwest Asia Service Medal Bronze Service Star-2, 
National Defense Service Medal, Overseas Service Ribbon, Good 
Conduct Medal, Army Achievement Medal 3rd Award, NCO 
Professional Development Ribbon, Expert Marksmanship Badge 
Rifle M-16 and Overseas Service Bar.  His military 
occupational specialty was a wire system installer.  He 
served with the 521st Signal Company, 40th Signal Battalion, 
and 11th Signal Brigade.  His campaign involvement was listed 
as "defense of Saudi Arabia and liberation and defense of 
Kuwait."  

The record does not show that the veteran received any awards 
or decorations for valor, combat experience or combat 
injuries, nor is there other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); see also VA Adjudication Procedure 
Manual M21-1, Part VI,  11.38.

The veteran has reported combat related stressors, but his 
statements have not been verified.  In August 1995, he 
reported that he experienced nightly SCUD and Patriot 
attacks, a motor vehicle accident, burning oil fumes, a plane 
crash in Italy and the accidental shooting of an M-16, where 
a bullet flew close to his head.  In a statement received in 
June 1996, he indicated that these things occurred at the 
airbase in Saudi Arabia (Camp Faud), and an installation 
named Camp Thunderbird.  In a statement received in September 
1996, he reported that he left the King Azrazt Air Force base 
on flight MC 6914 that crashed in Italy or France.  

The RO sent his statements for corroboration by the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The registry was unable to verify the plane 
crash.  The registry provided an historical review of the 
11th Signal Brigade that included the history of the 40th 
Signal Battalion and the higher headquarters of the 521st 
Signal Company during operation of the Desert Shield/Storm.  
There were no references to the incidents reported by the 
veteran.  Moreover, I note that his statements were in 
general terms.  He did not provide specific names of 
casualties witnessed; names, dates and places of specific 
situations where he witnessed casualties; or dates, names or 
places of specific campaigns or battles that placed him in 
imminent danger.  Therefore, I find his statements are of 
limited probative value.

Accordingly, the Board finds that, as to the veteran's 
claimed combat-related stressors, the veteran's service 
personnel records and service medical records are negative 
for any corroborating or supportive evidence of such 
stressors.  Instead, the Board notes that these records are 
unremarkable.  Furthermore, all of his statements of record 
regarding the occurrence of the stressors are unverifiable or 
lack significant detail so that they are not subject to 
verification.  Because of this lack of detail, the Board 
finds the veteran's statements are not credible.  Moreover, 
as the claimed stressors are not combat-related, there must 
be some evidence, other than the veteran's account, to verify 
the stressor.  "There must also be evidence establishing the 
occurrence of the stressor[; and] an opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish th[is]."  Cohen, at 
145.  See also Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  The Board finds that the record does not contain 
credible supporting evidence that the claimed inservice 
stressor actually occurred as contemplated by the Court in 
Cohen.  Therefore, the preponderance of the evidence is 
against a claim for service connection for PTSD.  

Gulf War Syndrome

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a); 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

It should be noted that compensation shall not be paid under 
this section: if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

Thus, in order to establish a claim pursuant to 38 U.S.C. § 
1117 and 38 C.F.R. § 3.317, a claimant need only present some 
evidence (1) that he or she is "a Persian Gulf veteran"; (2) 
" who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).

As noted above, the veteran's DD-214 indicates that he was 
ordered to serve on active duty in support of Operation 
Desert Shield/ Desert Storm.  He served in Southwest Asia.  
The record also shows that his claimed undiagnosed 
disabilities began within the time specified in the 
regulations.  VA outpatient records show that he began his 
complaints as early as 1995.  VA records indicate that his 
complaints have continued since that time.  

However, in the instant case, as explained below, the Board 
does not find that the veteran's claims for service 
connection for the various disabilities under 38 C.F.R. 
§ 3.317 should be service connected because his claimed 
disorders were not shown in service in the Southwest Asia 
theater of operations during the Persian Gulf War and have 
not been shown to be 10 percent disabling.

In light of the fact that these disabilities have not been 
definitively diagnosed the Board considered the reported 
symptoms of "breathing problems and twitching around the 
heart" as claimed manifestations of undiagnosed illness.  
The Board notes that "breathing problems and twitching 
around the heart", are not accorded separate evaluation 
criteria in VA regulations.  Therefore, to determine whether 
they have been manifested to a degree of 10 percent, as 
required by 38 C.F.R. § 3.317, the Board has evaluated the 
claimant's disabilities under analogous criteria. 

Respiratory

The pulmonary condition is evaluated based primarily on 
pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.

Under Diagnostic Code 6600, a 10 percent rating for chronic 
bronchitis requires FEV-1 of 71 to 80 percent predicted, or; 
FEV-l/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 
percent predicted.  

At the VA examination conducted in August 1995, the FEV1 was 
94 percent (pre medication) and 119 percent (post 
medication).  A DLCO (SB) was not taken.  On examination, 
there were no abnormalities noted.  The chest was 
symmetrical, equal and adequate.  The breath sounds were 
vesicular.  There was no rails, rhonchi, or wheezing.  The 
chest X-ray was negative for active disease.  Accordingly, a 
compensable rating is not warranted based on the rating 
criteria.

Cardiovascular

In regard to heart muscle contractions, Diagnostic Code 7010, 
that concerns supraventricular arrhythmias, provides that 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by electrocardiogram (ECG or EKG) or Holter monitor, warrants 
a 30 percent evaluation.  Permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, documented by ECG or Holter monitor, warrants a 
10 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7010.

The evidence does not show the presence of atrial 
fibrillation.  The examiner who conducted the August 1995 VA 
examination of the cardiovascular system opined that no 
abnormalities existed.  There were no audible murmurs, 
palpable cardiomegaly, audible murmurs or carotid murmurs.  
The examiner noted that an EKG done prior to that examination 
showed a very slow ventricular rate of 37; however, a slow 
heart rate could not be duplicated on repeat examination.  
The heart rate readings were 69, 55 and 66.

In March 1999, private medical records relate that he 
complained of chest pain; however, physical examination, ECG 
and laboratory results were within normal limits.  X-ray 
revealed mild cardiomegaly.  There was evidence of some 
bradycardia but was considered acceptable for some one of his 
age and physical fitness.  On discharge from the private 
hospital, the next day, the veteran went to a VA facility 
with similar complaints, however, EKG examination failed to 
reveal any significant abnormalities. 

Since permanent atrial fibrillation, paroxysmal atrial 
fibrillation or other supraventricular tachycardia or other 
symptoms are not demonstrated, the evidence does not support 
the assignment of a compensable rating for the veteran's 
heart condition under diagnostic code 7010.  This in turn 
means that a compensable evaluation for twitching of heart 
muscles due to undiagnosed illness, under this Code is not 
warranted.  

In view of the above and the lack of any competent evidence 
to confirm the presence of any functional impairment 
attributable to the claimed disabilities, entitlement to a 
compensable disability evaluation has not been shown, and 
hence service connection on a presumptive Persian Gulf basis, 
is not warranted.

Direct Service Connection

While the veteran's contentions have primarily centered on 
his service in the Persian Gulf during Operation Desert 
Storm, service connection must also be considered on a direct 
basis, that is, it must also be determined if any of these 
conditions may be directly related to the veteran's periods 
of active duty.  See Combee v. Brown, 34 F. 3rd 1039 (Fed. 
Cir. 1994).  

In regards to service connection on a direct basis, he has 
provided no medical evidence to show current diagnoses of the 
claimed disorders.  As noted above, post service treatment 
and examination records (both VA and private) dated as late 
as 1999 failed to document any diagnoses regarding such 
disabilities.  The examiners have listened to his complaints 
and symptoms regarding his disabilities, however, there are 
no diagnoses of the disabilities claimed as breathing 
problems, or muscle 'twitching" around his heart.  The 
record does not contain medical evidence of current 
disability, that is, of an impairment in earning capacity as 
the result of the claimed injury or residuals thereof as set 
forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
Without proof of a current disability, service connection on 
a direct basis is denied.  


ORDER

Service connection for PTSD is denied.

Service connection for a disability manifested by cardiac 
muscle contractions is denied.

Service connection for a disability manifested by breathing 
problems is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

